Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 7-10, 15, 20-21, 24-25, 29, 54-55, and 65-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not teach a “first liquid composition”  liquid composition”.  The original disclosure also does not teach “wherein the first or second liquid coating composition comprises a silane”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 7-10, 15, 20-21, 24-25, 29, 54-55, and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Monastiriotis (US 20140338906) in view of Mizwicki (US 20110104371).
Regarding Claims 1 and 9-10, Monastiriotis teaches a method of producing coated sand particles comprising feeding heated sand particles that are heated at a temperature of 200 F into an inlet of a mixer and mixing the heated sand particles with a first and second liquid composition wherein the first and second liquid compositions are separately added to the mixer.  Monastiriotis teaches discharging the sand from the mixer ([0122]).
Monastiriotis teaches the mixer used to coat the proppants is not critical to the invention ([0100]).  Monastiriotis does not explicitly teach the claimed mixer; however, Mizwicki teaches a device for coating sand ([0002]) having a horizontal cylinder with a central internal auger (abstract), i.e. an annulus of particles positioned along the inner surface of the outer wall of the mixer.  Mizwicki teaches a mixer comprising an outer wall and at least one auger comprising a rotating shaft and a plurality of paddles connected to the rotating shaft ([0013-0015]).  Mizwicki teaches moving sand particles towards an outlet of the mixer and wherein coating composition is fed to the moving sand particles at multiple dosing ports connected to the mixer (Figure 2 and discussion thereof).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the mixer of Monastiriotis to be a mixer, as taught in Mizwicki, because it is a known mixing device for coating 
Regarding Claims 4, 20-21, 24-26 and 29, Mizwicki does not teach the claimed speed of rotation or the pitch of each particular paddle; however, Mizwicki teaches adjustment of the pitch and speed of the mixer paddles based on residence time required to coat and cure the coating on the particles ([0014]).  Mizwicki teaches the pitch may be set from 0-360 degrees depending on the function of the particular paddle ([0052]).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the pitch and speed of the mixer paddles of the combined references, as suggested by Mizwicki, in order to achieve desirable paddle function and a suitable residence time for coating the particles.
Regarding Claim 5, Mizwicki teaches the time selected by the requirements of the coating and could be as low as several seconds to as high as several minutes ([0058]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the time of the combined references to be any of the taught times of Mizwicki, including those within the claimed ranges, because Mizwicki teaches they are all suitable for use with the invention.
Regarding Claims 7-8, Mizwicki teaches various sizes of mixers will yield different production rates and Mizwicki teaches continuous mixer processes being capable of operating at significantly higher production rates than 1200 pounds/3 minutes, i.e. 12 tons/hour ([0008-0009]).   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness 
Regarding Claim 15, Mizwicki teaches entrance ports for air distributed over a portion of the mixer ([0041]), i.e. air filling the mixer.
	Regarding Claims 54-55, Monastiriotis teaches pre-heating the sand in a separate container and feeding the heated sand particles from the container into the inlet of a lab mixer ([0122]).  Monastiriotis does not explicitly teach parallel operation of mixers such that heated sand is fed from the container into the inlet of a first and second mixer at the same time; however, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 IV B.  It would have been prima facie obvious to one of ordinary skill in the art to duplicate the mixers of the combined references, as a mere duplication of parts, in order to achieve a greater production.
Regarding Claim 65, Monastiriotis teaches separate compositions of polyol and isocyanate simultaneously or serially added to the mixer for a polyurethane coating ([0043-0044]).
Regarding Claim 66, Monastiriotis teaches the coating composition comprises a silane ([0082]).
Regarding Claim 67, Monastiriotis teaches temperatures overlapping the claimed ranges ([0099]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the temperature of the combined references to be any of the taught temperatures of Monastiriotis, including those within the claimed ranges, because Monastiriotis teaches they are all suitable for use with the invention.
Response to Arguments
Applicant’s arguments, see amendments, filed 11/9/2021, with respect to the previous prior art rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712